DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Present claims 1-20, filed on 06/14/2022, are identical to the 10/11/2016 claims of App. No. 15/290035, rejected in the 10/17/2017 Non-Final Office Action.

Information Disclosure Statement
The information disclosure statement submitted 06/14/2022 was properly filed in compliance with 37 CFR 1.97 and considered.

Rejections
35 U.S.C. 102(a)(1):  The claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 10-12, 18, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US20090197920A1 (08/06/2009).
US20090197920A1 discloses a method of treating dopaminergic disorders comprising administering isradapine and a rasagiline derivative, selegiline:

    PNG
    media_image1.png
    164
    431
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    122
    431
    media_image2.png
    Greyscale

(p. 10, Claims 1, 27, and 28). 
The skilled artisan could at once envisage each member of the claimed genus of combination therapies. 
In addition, US20090197920 describes a genus of compositions, each comprising nifedipine, nimodipine, and/or isradipine and an additional therapeutic agent selected from a list including a rasagiline derivative, selegiline:

    PNG
    media_image3.png
    414
    431
    media_image3.png
    Greyscale

The skilled artisan could at once envisage each member of the genus of compositions described in paragraph [0017], including the combination of isradipine with a rasagliline derivative, anticipating claims 1-3, 10-12, 18, and 19.

35 U.S.C. 102(a)(2): The claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 10-12, 18, and 19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US20120264808A1 (published 10/18/2012). US20120264808A1 describes a genus of compositions, each comprising nifedipine, nimodipine, and/or isradipine and an additional therapeutic agent selected from a list including a rasagiline derivative, selegiline:

    PNG
    media_image3.png
    414
    431
    media_image3.png
    Greyscale

	The skilled artisan could at once envisage each member of the genus of compositions described in paragraph [0017], including the combination of isradipine with a rasagliline derivative, anticipating claims 1-3, 10-12, 18, and 19.

35 U.S.C. 103:  A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966) is applied for establishing a background for determining obviousness under 35 U.S.C. 103:
1.	Determining the scope and content of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 4-9, 13-17, and 20 are rejected under 35 U.S.C. 103 as obvious over US20090197920A1 (08/06/2009). 
As discussed in the rejection under 35 U.S.C. 102(a)(1), US20090197920A1 discloses methods anticipating the claimed methods and a composition anticipating the claimed compositions. These teachings differ from present claims 4-9, 13-17, and 20 in that they lack specificity with regard to the dosage regimens encompassed by the claims. US20090197920A1 notes an effective amount of a dihydropyridine calcium channel blocker can range from about 0.01mg/day to >2000mg/day and 1 mg/day to 120 mg/day, overlapping the claimed ranges, and contemplates administering the dosage continuously on a daily, weekly, monthly, or yearly basis. (p. 4, [0039]). US20090197920A1 contemplates controlled release formulations. (p. 5, [0041]). Altering dosage parameters such as the timing and concentration represents routine practice in order to optimize bioavailability and drug delivery in ultimately bringing a drug to market. These result effective variables are generally disclosed in the art, such that discovering an optimum or workable range by routine experimentation does not negate obviousness. Differences in optimizable variables generally will not support the patentability of subject matter encompassed by the prior art without evidence indicating criticality. See, e.g., In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) ("[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.").

Obviousness-Type Double Patenting:  The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 9,463,186 B2 (published 10/11/2016, hereinafter “US9463186B2”). Although not identical, the conflicting claims are not patentably distinct from each other. 
Claims 1-14 of US9463186B2 teach a method of treating Parkinson’s disease comprising administering a first compound comprising isradipine, a second compound comprising rasagiline, at a range of 0.5 mg to 5 mg isradipine per day. (claims 1-5). These methods are considered to be a species anticipating the genus of the claimed genus of methods (claims 1-9). In addition, US9463186B2 claims a composition comprising a first compound comprising isradipine between 0.5 mg to 5 mg and a second compound comprising rasagiline. These compositions represent a species that anticipates the claimed genus of compositions (claims 6-10). Finally, US9463186B2 discloses a kit comprising isradipine between 0.5 mg to 5 mg and a second compound comprising rasagiline. These kits are species that anticipate the claimed genus of kits (claims 11-14). 

Conclusion
Claims 1-20 are pending.
Claims 1-20 are rejected.
This application is a continuation or substitute of applicant’s earlier Application No. 15/290035. All claims are drawn to the same invention claimed in the earlier application and could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the earlier application. Accordingly, THIS ACTION IS MADE FINAL, even though it is a first action in this case. See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Questions about this Office Action may be directed toward Examiner Michael Barker at 571.272.0303. If, however, attempts to reach Mr. Barker are not successful, the Examiner's supervisor, Terry McKelvey, may be reached at 571.272.0775.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/
interviewpractice.


/MICHAEL BARKER/
Primary Examiner, Art Unit 1655